Citation Nr: 1545247	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to September 24, 2012, for a fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness, to include whether the reduction from 40 percent rating to 20 percent from July 1, 2009 to September 23, 2012 was proper.

2.  Entitlement to a disability rating in excess of 20 percent for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, from September 24, 2012, forward.

3.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, from September 24, 2012, forward.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served from July 1957 to August 1981, during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that reduced the disability rating assigned for the Veteran's service-connected fractured first lumbar vertebra with degenerative changes and foraminal stenosis and history of right leg weakness from 40 percent to 20 percent under Diagnostic Code (DC) 5235, effective July 1, 2009.  

In a June 2015 rating decision, the RO awarded a separate 20 percent rating for radiculopathy of the right lower extremity under DC 8720, effective from September 24, 2012.  The RO  recharacterized the Veteran's service-connected back disorder as status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome and continued the 20 percent rating under DC 5235.  When the RO originally assigned a 40 percent rating for the Veteran's low back disorder in a September 2006 rating decision, it was specifically noted that there was significant objective evidence of right leg pain and weakness related to his back disability; however, as a separate diagnosis of a right leg neurological disability had not been established these symptoms and findings were included in the 40 percent rating for the lumbar spine disability.  So from September 24, 2012, forward, the Veteran's 40 percent rating for his service-connected lumbar spine disorder with right leg weakness was restored by means of the assignment of separate 20 percent ratings under DCs 5235 and 8720 that encompassed both the lumbar spine disorder and the right leg radiculopathy.  See 38 C.F.R. § 4.25 (2015).  Accordingly, the claim on appeal has been characterized as three separate issues as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement a disability rating in excess of 40 percent for a fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness, prior to September 24, 2012; entitlement to a disability rating in excess of 20 percent for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, from September 24, 2012, forward; and entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, from September 24, 2012, forward, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

When the RO reduced the 40 percent evaluation assigned to the Veteran's low back disability with right leg weakness there was no sustained material improvement in the disability and no improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for a fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness, from July 1, 2009, to September 23, 2012, are met.  38 U.S.C.A. §§ 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.124a, Diagnostic Code 5235 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Propriety of the rating reduction for a fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness, from 40 percent to 20 percent from July 1, 2009, to September 23, 2012

The Veteran's disability evaluation was reduced in the April 2009 rating decision from 40 percent to 20 percent disabling, effective July 1, 2009.

The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i) (2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

A February 2009 rating decision proposed to reduce the evaluation for the Veteran's service-connected low back disability from 40 percent to 20 percent disabling.  In the April 2009 rating decision on appeal, the RO effectuated the reduction.    

The RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect to the claim.  At the time of the rating reduction, the 40 percent evaluation assigned to the Veteran's low back condition had been in effect from December 1, 2005.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present." Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id. 

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2 , 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The question currently before the Board is whether the Veteran's low back disability demonstrated improvement.  After a complete review of the record, the Board finds that the April 2009 reduction of the disability evaluation assigned the Veteran's low back disability was not appropriate as the preponderance of the evidence does not demonstrate improvement at that time.

The 40 percent rating assigned for the Veteran's low back disability with a history of right leg weakness was assigned under Diagnostic Code 5235 for vertebra fracture or dislocation and the general rating formula for diseases and injuries of the spine.  See Rating Decision, dated September 1, 2006.   Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

In the September 2006 rating decision that awarded a 40 percent rating, the RO noted that although range of motion findings on examination were within the criteria for a 20 percent rating, the Veteran was shown to have pain throughout
the entire range of flexion and on other motions, to be unstable, and to have 
significant objective evidence of right leg pain and weakness related to his back disability.  Considering the evidence in light of 38 C.F.R. §§ 4.40, 4.45 and 4.59 the RO found that a 40 percent rating was warranted.  As a separate diagnosis of a right leg neurological disability had not been established, the RO noted that the symptoms of right leg pain and weakness were included in the 40 percent rating for the lumbar spine disability.

The evidence did not demonstrate an improvement in the Veteran's condition or his ability to function.  A restoration of the previous 40 percent evaluation under DC 5235 is therefore warranted from July 1, 2009.  

The VA treatment records reflect that the Veteran has active problems with and treatment for lumbar radiculopathy and low back pain.  Specifically, he had a bilateral lumbar facet joint injection L3-S1 in October 2005; a right L4-L5 transforaminal epidural steroid injection in January 2006 and April 2006; and injection for sacroiliac dysfunction in November 2007.  In December 2008, he underwent a lumbar medial branch injection at the Richmond VA Medical Center for treatment of his lumbar facet joint arthrosis.

In a February 2009 VA examination, the Veteran reported a history of a first lumbar vertebra fracture with degenerative changes and stenosis resulting in right leg weakness with residuals.  He complained of numbness and constant, sharp pain (10 being the worst), but no stiffness, or loss of bladder or bowel control.  The pain was relieved by rest, medication, and spinal injections.  He stated that he was incapacitated for 5 days in January 2008; and that, a VA physician by the name of Dr. Peterson recommended bed rest.  He also reported the inability to stand for periods longer than 25 minutes and used a cane.  An x-ray reflected a diagnosis of a prior compression fracture of L-1 and disc space narrowing at L4-5 and L5-S1.  His posture and gait were within normal limits.  He does not require a brace, crutches, corrective shoes, or a walker.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Flexion was 90 degrees with pain at 70 degrees; extension was 30 degrees; right lateral flexion was 30 degrees with pain at 22 degrees; left lateral rotation was 30 degrees with pain at 26 degrees; right rotation was 30 degrees, and left rotation was 30 degrees.  Upon neurological examination of the lower extremities, motor function via pinprick was within normal limits and sensory function was within normal limits.  There was no intervertebral disc syndrome.  Right leg weakness was caused by the lumbar spine condition.

A February 2009 VA treatment record reflects that the Veteran received injection therapy.  A July 2009 VA treatment record noted that the pain was recently getting worse with "2 weeks of new onset post leg numbness."  His treatment at that time was injection therapy for pain management.

In August 2009, his VA primary care provider stated that the Veteran had severe back symptoms and was restricted in his range of motion and other daily activities because of his back.  And that, his symptoms have not improved, but have progressed over the years as he has cared for him.  The physician supported an appeal of the decision to reduce the Veteran's benefits.  The VA physician stated that "back ROM flexion--bends 5 degrees forward extension-[could] bend - 5 degrees backwards lateral bending about 5 degrees to each side [was] unable to twist."

After review of the complete record, the Board cannot conclude that the Veteran's low back disability manifested improvement in symptoms or function at the time of the April 2009 rating decision reducing his assigned evaluation.  The QTC examination showed some improvement in the disability, but a few months later his treating VA physician performed a physical examination explicitly disagreeing with the QTC examiner.  The Board also notes that the Veteran received regularly injections for his low back pain and VA treatment records reflects that he had received one near the time of the QTC examination.  Therefore, the QTC examination may not have been an accurate measure of his overall disability picture.  Therefore, the Board cannot conclude that a preponderance of the evidence demonstrates that the Veteran's low back disability with right leg weakness showed improvement under the ordinary conditions of life and work in April 2009.  Accordingly, restoration of the 40 percent evaluation is warranted effective from July 1, 2009 to September 23, 2012.

The issue of entitlement to a disability rating in excess of 40 percent for a fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness, prior to September 24, 2012, is addressed in the remand below.  


ORDER

Restoration of a 40 percent rating for the service-connected fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness evaluation is granted, effective from July 1, 2009 to September 23, 2012.


REMAND

An October 2013 VA treatment record reflects that the Veteran was admitted into the hospital for worsening of back pain with radiation and "new" weakness.  A February 2014 VA treatment records reflects that he was only able to stand for a few minutes.  He had minimal tolerance of any kind to physical exertion.  He required a wheelchair.  Given this evidence suggesting a worsening of the Veteran's disability, remand for a current VA examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2015 forward.

2.  Then, schedule the Veteran for an appropriate VA examination(s) to assess the current severity of his service-connected status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome and radiculopathy of the right lower extremity.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner(s), who must note its review.  The examiner(s) must complete the appropriate Disability Benefits Questionnaires (DBQs).

3.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal, namely, (a) Entitlement a disability rating in excess of 40 percent for a fractured first lumbar vertebra with degenerative changes and foraminal stenosis and a history of right leg weakness, prior to September 24, 2012; (b) Entitlement to a disability rating in excess of 20 percent for status post lumbar vertebra fracture with osteoarthritis of the lumbar spine with degenerative disc disease and intervertebral disc syndrome, from September 24, 2012, forward; and (c) Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity, from September 24, 2012, forward.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


